3 Ill. App. 2d 479 (1954)
122 N.E.2d 594
Allen O. Steiskal, a Minor, by Mary L. Steiskal, his Mother and Next Friend, and Sandra Steiskal, a Minor, by Eleanor Kuester, her Mother and Next Friend, Plaintiffs-Appellants,
v.
Connie Straus et al., Defendants-Appellees.
Gen. No. 10,691.
Illinois Appellate Court.
Opinion filed November 19, 1954.
Released for publication December 6, 1954.
*480 Thompson, Chambers & Thompson, for appellants.
William C. Wines, of counsel.
Joslyn, Parker & Kell, for certain appellees, Van Duzer, Gershon & Quinlan, for certain other appellee, and Eckert & Caldwell, for certain other appellee.
V.E. Kell, Bernard H. Bertrand, and William I. Caldwell, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.